DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. (US 2004/0189311) in view of Rawson et al. (US 7,132,078).
Glezer discloses a measuring system for measuring viscoelastic characteristics of a blood sample, comprising: 
a control unit housing (fig. 23, 2300) viscoelastic measurement components (para 225, 257) the control unit defining an exterior port (fluidic manifold 2340, para 256); and 
at least one disposable cartridge (fig. 14b, ref. 1400, para 236) comprising a blood sample input (1416) accessible along an exterior of the cartridge and a plurality of blood processing and testing paths arranged in parallel (para 213,241), 
wherein the exterior portion of the control unit provides access to an internal space (fig. 23 show the cartridge being inserted into the control unit) of the control unit having an internal interface element (electrical connections, fig. 23) that is shaped complementarily to at least one complementary mating surface of the disposable cartridge (the opening is shaped to allow the cartridge to be inserted into the control unit) such that the disposable cartridge is insertable into the internal space of the control unit to reach a stop that defines a fully inserted position.  
Glezer does not teach the blood sample input of the cartridge remains external to the control unit while the plurality of blood processing and testing paths are positioned within the control unit in a fully inserted position.  
Rawson discloses a control unit (fig. 1, ref. 23) having a cartridge (1) inserted therein in order to perform analysis on a sample that is deposited at the sample input (fig. 2, ref. 28) of the cartridge (10).  Rawson discloses a cartridge 10 being inserted into the slotted opening 24 shown in figs. 1.  Once the cartridge is inserted into the control unit a sample is placed on the aperture 28.  It is well known in the art that sample can be applied to the cartridge after insertion of a cartridge into a control unit for testing.  It would have been obvious to one having an ordinary skill in the art to modify Glezer to 
Regarding claim 2, wherein each blood processing and testing path receives a portion of the blood sample and comprises: 
a blood sample volume measurement chamber (para 16) in fluid communication with the blood sample input, the blood sample volume measurement chamber having a selected internal volume to contain a predefined volume of blood sample, 
a mixing chamber (detection chamber, para 40) in fluid communication with the blood sample volume measurement chamber and with a reagent therein; and 
a viscoelastic blood testing chamber (para 225). 
Regarding claim 3, wherein the blood sample input of the disposable cartridge is configured to releasably mate with a blood sample reservoir container, and the disposable cartridge further comprises a plurality of blood testing chambers containing a movable probe (para 4; 224) therein for measuring blood coagulation characteristics, all of the blood testing chambers being in selective fluid communication the blood sample input (the conduits and chambers are in fluid communication); and wherein each of blood testing chambers of the disposable cartridge is exposed to atmosphere (vents; para 24) and includes a blood input port positioned along the blood testing chamber, the blood input port of each blood testing chamber is in fluid communication with a corresponding output port of a respective reagent mixing chamber of the disposable cartridge.  
configured to receive and mix a predetermined amount of a blood sample with one or more reagent beads (Applicant has not positively recited the reagent beads within the reagent mixing chambers), wherein each reagent mixing chamber includes a plurality of retaining elements extending into the reagent mixing chamber so as to maintain a predetermined vertical position of each of the reagent mixing beads within the mixing chamber, wherein the retaining elements engage with the reagent mixing beads to maintain the reagent mixing beads spaced apart from one another.  
Regarding claim 5, wherein each of reagent mixing chamber includes retains a movable mixing element, the movable mixing element comprising a material that is non-absorptive with the blood sample, wherein the plurality of retaining elements extend into the reagent mixing chamber so as to maintain the reagent mixing beads in positions that are spaced apart from the movable mixing element (para 201).  
Regarding claim 6, wherein the disposable cartridge defines a plurality of blood sample pathways in selective fluid communication with the blood sample input (para 240-250), the blood sample pathways being connected in parallel to one another, and each blood sample pathway comprising: a measurement chamber configured to receive a predetermined amount of a blood sample via the blood sample input, a reagent mixing chamber configured to receive and mix the predetermined amount of the blood sample with one or more reagents, and a corresponding one of said blood testing chambers configured to receive from the reagent mixing chamber at least a portion of the blood 
Regarding claim 7, wherein the mixing chamber is configured to receive a predetermined volume of the blood sample from the blood sample volume measurement chamber and mix the received blood with the reagent (this limitation does not further structurally limit the parent claim).  
Regarding claim 8, wherein the viscoelastic blood testing chamber is configured to receive mixed blood and reagent from the mixing chamber for a viscoelastic test to be performed on the mixed blood and reagent while the mixed blood and reagent resides in the testing chamber (this limitation does not further structurally limit the parent claim).  .  
Regarding claim 9, wherein the blood sample volume measurement chamber of the blood processing and testing paths are arranged in a series (para 179,180) such that a first blood sample volume measurement chamber of a first one of the blood processing and testing paths is configured to be filled with blood sample to a predefined level, a second blood sample volume measurement chamber of a second one of the blood processing and testing paths configured to be filled with blood overflowing the first blood sample volume measurement chamber, and thereafter each successive blood sample volume measurement chamber is configured to be filled in series with blood overflowing from the previous blood sample volume measurement chamber.  
Regarding claim 10, further comprising a vacuum port (para 229) at an opposite end of the series of the blood sample volume measurement chambers from the blood configured such that, when an external vacuum is applied to the vacuum port, blood is transported from the blood sample input to fill each of the blood sample volume measurement chambers in series.  
Regarding claim 11, further comprising a first conduit for transporting blood between the blood sample input and the blood sample volume measurement chamber of a first one of the blood processing and testing paths (fig. 14a-14b).  
Regarding claim 12, further comprising a first valve positioned in the first conduit, the first valve being configured to be selectively opened to allow blood sample to be transported through the first conduit from the blood sample input to fill each of the blood sample volume measurement chambers in series (para 14a; para 176).  
Regarding claim 13, wherein each of the blood processing and testing paths comprises a second conduit (fig .14b) for transporting blood between the blood sample volume measurement chamber and the corresponding mixing chamber.  
Regarding claim 14, wherein each of the blood processing and testing paths comprises a first vent (vents 1450, 1451, 1452, 1453, 1481) to ambient outside of the cartridge, each first vent being positioned such that blood does not flow through the second conduit from the blood sample volume measurement chamber to the mixing chamber when the first vent is in a closed position.  
Regarding claim 15, wherein the first vent is configured to be selectively opened, and wherein the cartridge is configured such that blood flows from the blood sample measurement chamber to the mixing chamber when the first vent is in an open position (these limitation do not further structurally limit the instant claim).


a control unit housing (fig. 23, 2300) viscoelastic measurement components (para 225, 257) the control unit defining an exterior port (fluidic manifold 2340, para 256); and 
at least one disposable cartridge (fig. 14b, ref. 1400, para 236) comprising a blood sample input (1416) accessible along an exterior of the cartridge and a plurality of blood processing and testing paths arranged in parallel (para 213,241), wherein each blood processing and testing path receives a portion of the blood sample (the blood sample is not positively recited in the the instant claim.  Glezer is structurally capapble of passing a blood sample throughout the device as all the blood processing and testing paths are in fluid communication with each other);
a blood sample volume measurement chamber (para 16) in fluid communication with the blood sample input (fig. 9, ref. 920), the blood sample volume measurement chamber (para 36) having a selected internal volume to contain a predefined volume of blood sample (para 36 states a predetermined volume of sample is collected in a first sample conduit branch; where dry reagent is reconstituted in the sample and a sample slug having a predetermined volume is moved into the detection chamber), 
a mixing chamber (detection chamber, para 40) in fluid communication with the blood sample volume measurement chamber and with a reagent therein; and 
wherein the mixing chamber comprises reagent (dry reagents in solid form which are dried within the chamber) in solid form that dissolves when contacted with the blood from the blood sample volume measurement chamber to provide mixed blood and 
a viscoelastic blood testing chamber (para 225);
wherein the control unit is configured to releasably mate with the disposable cartridge (fig. 23 shows the cartridge being inserted into the control unit) when inserted into the exterior port such that the blood sample input of the cartridge remains external to the control unit while the plurality of blood processing and testing paths are position within the control unit (electrical connections, fig. 23) (the opening is shaped to allow the cartridge to be inserted into the control unit).  
Glezer does not teach the blood sample input of the cartridge remains external to the control unit while the plurality of blood processing and testing paths are positioned within the control unit in a fully inserted position; or the reagent is in the shape of a bead.  
Rawson discloses a control unit (fig. 1, ref. 23) having a cartridge (1) inserted therein in order to perform analysis on a sample that is deposited at the sample input (fig. 2, ref. 28) of the cartridge (10).  Rawson discloses a cartridge 10 being inserted into the slotted opening 24 shown in figs. 1.  Once the cartridge is inserted into the control unit a sample is placed on the aperture 28.  It is well known in the art that sample can be applied to the cartridge after insertion of a cartridge into a control unit for testing.  It would have been obvious to one having an ordinary skill in the art to modify Glezer to allow for a sample to be added to the sample reservoir when the cartridge is fully 
Regarding the dried reagent being in the shape of a bead.  It is well within one of ordinary skill in the art that the shape of a dried reagent within a chamber would not change the function of the reagent from dissolving with a sample when the sample is placed into contact with the dried reagent.  Therefore it would have been obvious to one having an ordinary skill in the art to modify Glezer in view of Rawson to provide a dried reagent “bead” within the chamber where a fluid sample would dissolved the reagent after coming in contact. 

Regarding claim 17, wherein each of the blood processing and testing paths comprises a third conduit (para 257) for transporting mixed blood and reagent from the mixing chamber to the corresponding viscoelastic blood testing chamber (fig. 14a).  
Regarding claim 18, wherein each of the blood processing and testing paths comprises a second valve (para 176, 240) positioned in the third conduit, each second valve being configured to prevent flow of the mixed blood and reagent through the third conduit when in a closed position and to allow the flow of the mixed blood and reagent through the third conduit when in an open position.  
Regarding claim 19, further comprising a pressure application port (vacuum port positioned such that, when an outside pressure is applied to the pressure application port and the second valve is in an open position, the mixed blood and reagent from the mixing chamber is transported through the third conduit from the mixing chamber to the corresponding viscoelastic blood testing chamber (this limitation does not further structure limit the instant claims).  
Regarding claim 20, wherein the viscoelastic blood testing chamber comprises a movable probe element therein that mechanically tests for blood coagulation characteristics (para 247).
Regarding claim 21, wherein the control unit comprises one or more internal sensors (electrical conections that connect to the cartridge when position provide electrical signals to the controller to indicated the cartridge is positioned properly within the control unit) positioned to detect when the disposable cartridge is inserted to the fully inserted position in the internal space of the control unit.  
Regarding claim 22. (New) The system of claim 21, wherein the control unit comprises one or more blood detection sensors positioned to detect that blood is absent from the disposable cartridge when the disposable cartridge is inserted to the fully inserted position in the internal space of the control unit.  
Regarding claim 23, wherein, responsive to the one or more blood detection sensors detecting that blood is absent the disposable cartridge, the control unit applies a vacuum or air pressure to the disposable cartridge for a leak test.  This limitation does not further structurally limit the parent claim because the limitations are directed to a method.  Glezer is structurally capable of performing the above function in that Glezer provides a vacuum to move the sample fluid through the fluid paths.  If a sample is applied and a vacuum is initiated and the sensor do not receive a sample then the control unit is capable of indicated a leak within the cartridge due to the sample not being present at the sensors within a giving time period.  
responsive to the disposable cartridge is inserted to the fully inserted position and the leak test being completed, displays a prompt indicating the disposable cartridge is ready to receive a blood sample.  This limitation does not further structurally limit the parent claim because the limitations are directed to a method.  Glezer is structurally capable of performing the above function in that Glezer provides a vacuum to move the sample fluid through the fluid paths.  If a sample is applied and a vacuum is initiated and the sensor do not receive a sample then the control unit is capable of indicated a leak within the cartridge due to the sample not being present at the sensors within a giving time period.  The display is electrical connected to the processor and is therefore structurally capable of providing a visual indication on the display.  Applicant is urged to claim processor programmed language which would positively recite the functional claim limitations.  
Regarding claim 25, wherein the control unit comprises a rotational thromboelastometry measuring system engaged to the disposable cartridge.  Glezer discloses a thrombin time partial thromboplastin time (para 225, 257) that is encompassing of measuring system as described.  
Regarding claim 26, wherein the disposable cartridge includes a machine readable code on a leading end of the disposable cartridge, the control unit being configured to read the code for storage in internal memory.  Glezer discloses a bar code on the side of the cartridge as seen in figure. 23.  It would have been obvious to one having an ordinary skill in the art to modify Glezer to place the barcode on any side of the cartridge in order to identify the cartridge when placed into the control unit.    
configured to releasably retain the disposable cartridge in the fully inserted position (when the cartridge is ejected the connection is broken).  
Regarding claim 28, wherein the control unit comprises one or more heating elements positioned to heat the disposable cartridge to a targeted temperature (para 255 discloses a heater within the control unit).

Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797